Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), entered into as of  September 30,
2008, and made effective as of October 6, 2008 (the “Appointment Date”), is by
and among, LIN TV Corp., a Delaware corporation (“Parent”), and LIN Television
Corporation, a Delaware corporation with its headquarters in Providence, Rhode
Island, and a wholly-owned subsidiary of the Parent (the “Company” and, together
with Parent, the “LIN Companies”), and Richard J. Schmaeling, an individual
whose current residence is 95 Harvard Circle, Princeton, New Jersey 08540 and
who anticipates relocating to the greater Providence, Rhode Island area (the
“Executive”).

 

RECITALS:

 

WHEREAS, the board of directors of Parent (the “Board of Parent”) and the board
of directors of the Company, respectively, appointed Executive to the offices of
Senior Vice President Chief Financial Officer of each of the LIN Companies,
which appointment shall become effective on the Appointment Date;

 

WHEREAS, each of Parent and the Company desire that the Company employ Executive
as Senior Vice President Chief Financial Officer of the Company, and Executive
desires to be employed by the Company in such position, in accordance with the
terms and subject to the conditions provided herein;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, the parties hereto,
intending to be legally bound hereby, agree as follows:

 


1.             EMPLOYMENT. THE COMPANY SHALL EMPLOY EXECUTIVE AND EXECUTIVE
HEREBY AGREES TO SERVE THE LIN COMPANIES ON THE TERMS AND CONDITIONS SET FORTH
HEREIN.


 


2.             SERVICE PERIOD. THE TERM OF THIS AGREEMENT AND EXECUTIVE’S
EMPLOYMENT HEREUNDER (THE “SERVICE PERIOD”) SHALL BE DEEMED TO HAVE COMMENCED AS
OF THE APPOINTMENT DATE AND SHALL CONTINUE THEREAFTER UNTIL THE EFFECTIVE DATE
OF TERMINATION PURSUANT TO THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS
AGREEMENT. FOR THE AVOIDANCE OF DOUBT, EXECUTIVE’S EMPLOYMENT WILL BE ON A
CONTINUOUS BASIS UNLESS EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO
SECTION 8 OF THIS AGREEMENT.


 


3.             POSITION AND DUTIES. DURING THE SERVICE PERIOD, EXECUTIVE SHALL
SERVE AS THE SENIOR VICE PRESIDENT CHIEF FINANCIAL OFFICER OF EACH OF THE LIN
COMPANIES, REPORTING TO THE PRESIDENT AND CEO OF EACH OF THE LIN COMPANIES AND,
SUBJECT TO THE LIN COMPANIES’ RESPECTIVE CERTIFICATES OF INCORPORATION AND
BY-LAWS, SHALL HAVE SUCH AUTHORITY AND DUTIES AS MAY BE GRANTED OR ASSIGNED FROM
TIME TO TIME BY THE PRESIDENT AND CEO OF THE LIN COMPANIES, WHICH SUCH DUTIES
SHALL INITIALLY INCLUDE DIRECT REPORTS IN THE CONTROLLERSHIP, FINANCIAL PLANNING
AND BUDGETING, TAX, INFORMATION TECHNOLOGY AND HUMAN RESOURCES AREAS.


 


4.             ATTENTION AND EFFORT. EXECUTIVE COVENANTS AND AGREES, AT ALL
TIMES DURING THE SERVICE PERIOD, TO DEVOTE HIS FULL BUSINESS-TIME EFFORTS,
ENERGIES AND SKILLS TO HIS DUTIES AS

 

--------------------------------------------------------------------------------


 


CONTEMPLATED BY SECTION 3 ABOVE, TO SERVE EACH OF THE LIN COMPANIES DILIGENTLY
AND TO THE BEST OF EXECUTIVE’S ABILITY AND AT ALL TIMES TO ACT IN COMPLIANCE
WITH THE RULES, REGULATIONS, POLICIES AND PROCEDURES OF THE LIN COMPANIES AS
SHALL BE IN EFFECT FROM TIME TO TIME. EXECUTIVE FURTHER COVENANTS AND AGREES
THAT HE WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE OR PARTICIPATE IN ANY OTHER
BUSINESS, PROFESSION OR OCCUPATION FOR COMPENSATION OR OTHERWISE AT ANY TIME
DURING THE SERVICE PERIOD WHICH CONFLICTS WITH THE BUSINESS OF THE LIN
COMPANIES, WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD OF PARENT; PROVIDED,
THAT NOTHING HEREIN SHALL PRECLUDE EXECUTIVE FROM ACCEPTING APPOINTMENT TO OR
CONTINUING TO SERVE ON ANY BOARD OF DIRECTORS OR TRUSTEES OF ANY CHARITABLE OR
NOT-FOR-PROFIT ORGANIZATION OR FROM MANAGING HIS PERSONAL, FINANCIAL OR LEGAL
AFFAIRS; PROVIDED, IN EACH CASE, AND IN THE AGGREGATE, THAT SUCH ACTIVITIES DO
NOT MATERIALLY CONFLICT OR INTERFERE WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER OR CONFLICT WITH SECTIONS 10, 11 OR 12 OF THIS AGREEMENT IN ANY
MATERIAL RESPECT.


 


5.             COMPENSATION AND OTHER BENEFITS.


 


(A)           DURING THE SERVICE PERIOD, EXECUTIVE SHALL BE PAID BY THE COMPANY
AN ANNUAL BASE SALARY IN AN AMOUNT EQUAL TO THREE HUNDRED TWENTY FIVE THOUSAND
DOLLARS ($325,000) (THE “BASE SALARY”), PAYABLE IN ACCORDANCE WITH THE COMPANY’S
NORMAL PAYROLL PRACTICES. THE BASE SALARY SHALL BE REVIEWED BY THE COMPENSATION
COMMITTEE OF THE BOARD OF PARENT NO LESS OFTEN THAN ONCE EACH CALENDAR YEAR AND
MAY BE INCREASED, BUT NOT DECREASED, BASED ON SUCH A REVIEW.


 


(B)           SOLELY WITH RESPECT TO THE PORTION OF THE SERVICE PERIOD, IF
APPLICABLE, COMMENCING ON JANUARY 1, 2009, EXECUTIVE SHALL BE ELIGIBLE TO
RECEIVE, IN ADDITION TO THE BASE SALARY DESCRIBED ABOVE, AN ANNUAL BONUS PAYMENT
(A “PERFORMANCE BONUS”) IN AN AMOUNT UP TO ONE HUNDRED FIFTY THOUSAND DOLLARS
($150,000) FOR SUCH YEAR (A “PERFORMANCE BONUS AMOUNT”) TO BE DETERMINED BY
DECEMBER 31, 2009, AND THEREAFTER, THE LAST DAY OF EACH CALENDAR YEAR DURING THE
SERVICE PERIOD, OR AS SOON THEREAFTER AS PRACTICABLE, BUT IN NO EVENT LATER THAN
MARCH 15 OF THE SUBSEQUENT CALENDAR YEAR, AS FOLLOWS:


 


(I)            EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A BONUS PAYMENT IN AN
AMOUNT UP TO 25% OF THE PERFORMANCE BONUS AMOUNT, WHICH BONUS PAYMENT, IF ANY,
SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE PRESIDENT AND CEO OF THE LIN
COMPANIES AND THE COMPENSATION COMMITTEE, BASED UPON SUCH FACTORS AS EACH MAY
DETERMINE TO BE RELEVANT, WHICH MAY INCLUDE THE PERFORMANCE OF THE LIN COMPANIES
AND EXECUTIVE, GENERAL BUSINESS CONDITIONS, AND THE RELATIVE ACHIEVEMENT BY
EXECUTIVE OR THE LIN COMPANIES OF ANY GOALS ESTABLISHED BY THE PRESIDENT AND
CEO, THE BOARD OF PARENT OR THE COMPENSATION COMMITTEE.


 


(II)           EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A BONUS PAYMENT CALCULATED
AS SET FORTH IN THIS PARAGRAPH (II) USING A BASELINE BONUS AMOUNT EQUAL TO
SEVENTY-FIVE PERCENT (75%) OF THE PERFORMANCE BONUS AMOUNT (THE “RESULTS BONUS
BASE AMOUNT”). THE AMOUNT OF THE BONUS AWARDED TO EXECUTIVE, IF ANY, UNDER THIS
PARAGRAPH (II) (THE “RESULTS BONUS”) SHALL BE AN AMOUNT CALCULATED AS A
PERCENTAGE OF THE RESULTS BONUS BASE AMOUNT (THE “RESULTS BONUS PERCENTAGE”).
THE RESULTS BONUS PERCENTAGE SHALL BE THE PERCENTAGE SET FORTH ON SCHEDULE
5(B)(II)(A) HERETO THAT CORRESPONDS TO THE RESPECTIVE PERCENTAGES BY WHICH
PARENT HAS ACHIEVED THE EBITDA AND REVENUE TARGETS ESTABLISHED BY THE BOARD OF
PARENT FOR THE APPLICABLE YEAR, AS DETERMINED BY THE COMPENSATION COMMITTEE OF
THE BOARD OF PARENT (THE “BUDGET

 

2

--------------------------------------------------------------------------------


 


TARGET”). THE PARTIES ACKNOWLEDGE AND AGREE THAT FOR CONVENIENCE OF REFERENCE
SCHEDULE 5(B)(II)(B) SHOWS FOR ILLUSTRATIVE PURPOSES THE AMOUNT OF THE RESULTS
BONUS CORRESPONDING TO EACH RESULTS BONUS PERCENTAGE REFLECTED ON SCHEDULE
5(B)(II)(A), AND THE PARTIES FURTHER ACKNOWLEDGE THAT SUCH FIGURES SHALL BE
SUBJECT TO ADJUSTMENT IN THE EVENT OF ANY CHANGE TO THE RESULTS BONUS BASE
AMOUNT AND, IN THE EVENT OF ANY CONFLICT BETWEEN SCHEDULES 5(B)(II)(A) AND
5(B)(II)(B), SCHEDULE 5(B)(II)(A) SHALL CONTROL.


 


(III)          WITH RESPECT TO THE PORTION OF THE CALENDAR YEAR 2008 BEGINNING
ON THE APPOINTMENT DATE AND ENDING ON DECEMBER 31, 2008, EXECUTIVE SHALL RECEIVE
A PERFORMANCE BONUS IN THE FIXED AMOUNT OF THIRTY FIVE THOUSAND DOLLARS
($35,000).


 


6.             BENEFITS AND EXPENSES. EXECUTIVE SHALL RECEIVE FROM THE COMPANY
SUCH OTHER BENEFITS AS MAY BE GRANTED TO SENIOR MANAGEMENT OF THE COMPANY
GENERALLY, INCLUDING HEALTH, DENTAL, LIFE AND DISABILITY INSURANCE AND VACATION
BENEFITS. IN ADDITION, EXECUTIVE SHALL BE PROVIDED WITH AN AUTOMOBILE ALLOWANCE
IN ACCORDANCE WITH THE COMPANY’S THEN-CURRENT PLAN. THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR ALL REASONABLE TRAVEL, ENTERTAINMENT AND OTHER EXPENSES WHICH
EXECUTIVE MAY INCUR IN REGARD TO THE BUSINESS OF COMPANY OR PARENT, IN
ACCORDANCE WITH AND SUBJECT TO THE LIMITATIONS OF THE COMPANY’S STANDARD
PRACTICES AND POLICIES AND EXECUTIVE’S PRESENTATION OF SUCH DOCUMENTS AND
RECORDS AS COMPANY SHALL REQUIRE TO SUBSTANTIATE SUCH EXPENSES. EXECUTIVE SHALL
BE ENTITLED TO THE SAME VACATION BENEFITS AS ARE GENERALLY AVAILABLE TO OTHER
SENIOR EXECUTIVES OF THE COMPANY, BUT IN NO EVENT LESS THAN THREE (3) WEEKS
DURING EACH ONE-YEAR PERIOD DURING THE SERVICE PERIOD.


 


7.             INCENTIVE EQUITY. PARENT SHALL GRANT TO EXECUTIVE AN OPTION (THE
“OPTION GRANT”), AS OF THE APPOINTMENT DATE, TO PURCHASE 100,000 SHARES OF
PARENT’S CLASS A COMMON STOCK, PAR VALUE $0.01 PER SHARE PURSUANT TO THE TERMS
AND SUBJECT TO THE CONDITIONS OF THE LIN TV CORP. AMENDED AND RESTATED 2002
STOCK PLAN (THE “OPTION PLAN”) AND AS FURTHER EVIDENCED BY THAT CERTAIN
NONQUALIFIED STOCK OPTION LETTER AGREEMENT, DATED ON OR ABOUT THE DATE HEREOF,
BY AND BETWEEN PARENT AND EXECUTIVE (THE “OPTION AGREEMENT”). THE OPTION GRANT
SHALL BE ON THE TERMS AND CONDITIONS OF THE OPTION PLAN AND THE OPTION
AGREEMENT; PROVIDED, HOWEVER, THAT (A) FOR PURPOSES OF THE OPTION GRANT, AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE OPTION AGREEMENT, THE
TERM “CAUSE” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN THIS AGREEMENT; AND
(B) IN THE EVENT OF A CHANGE IN CONTROL (AS HEREINAFTER DEFINED IN SECTION 24)
(AND NOTWITHSTANDING THE DEFINITION OF SUCH TERM IN THE OPTION AGREEMENT) THE
VESTING OF THE OPTION GRANT SHALL ACCELERATE AND SHALL BE DEEMED FULLY VESTED AS
OF SUCH CHANGE IN CONTROL. FOR THE AVOIDANCE OF DOUBT, THE VESTING OF THE OPTION
GRANT SHALL NOT ACCELERATE IN THE EVENT OF ANY TERMINATION OF THIS AGREEMENT,
INCLUDING UPON A TERMINATION WITHOUT CAUSE OR WITH GOOD REASON; PROVIDED,
HOWEVER, THAT IF EXECUTIVE IS ABLE TO DEMONSTRATE THAT (I) HE WAS TERMINATED BY
THE LIN COMPANIES WITHOUT CAUSE IN ANTICIPATION OF A CHANGE IN CONTROL AND
(II) SUCH ANTICIPATED CHANGE IN CONTROL OCCURS, THEN EXECUTIVE WILL BE DEEMED
FOR PURPOSES OF THE OPTION GRANT, TO HAVE REMAINED EMPLOYED THROUGH THE
CONSUMMATION OF THE CHANGE IN CONTROL, AND THE VESTING OF THE OPTION GRANT SHALL
ACCELERATE AS DESCRIBED IN THE PRECEDING SENTENCE.


 


8.             TERMINATION. THIS AGREEMENT AND THE EMPLOYMENT OF EXECUTIVE
HEREUNDER MAY BE TERMINATED AS FOLLOWS:

 

3

--------------------------------------------------------------------------------


 


(A)  BY THE LIN COMPANIES FOR “CAUSE.”  SUBJECT TO SUCH OTHER TERMS OF THIS
AGREEMENT, THE LIN COMPANIES MAY TERMINATE THIS AGREEMENT AND THE EMPLOYMENT OF
EXECUTIVE HEREUNDER FOR “CAUSE” BY ACTION OF THE BOARD OF PARENT IF THE
EXECUTIVE:


 


(I)            HAS BEEN CONVICTED OF, OR ENTERED A PLEADING OF GUILTY OR NOLO
CONTENDRE (OR ITS EQUIVALENT IN THE APPLICABLE JURISDICTION) TO ANY CRIMINAL
OFFENSE (WHETHER OR NOT IN CONNECTION WITH THE PERFORMANCE BY EXECUTIVE OF HIS
OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT), EXCLUDING OFFENSES UNDER ROAD
TRAFFIC LAWS, OR MISDEMEANOR OFFENSES, THAT ARE SUBJECT ONLY TO A FINE OR
NON-CUSTODIAL PENALTY;


 


(II)           HAS COMMITTED AN ACT OR OMISSION INVOLVING DISHONESTY OR FRAUD;


 


(III)          HAS WILLFULLY REFUSED OR WILLFULLY FAILED TO PERFORM HIS
OBLIGATIONS AND DUTIES UNDER THIS AGREEMENT OR THE DUTIES PROPERLY ASSIGNED TO
HIM IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND EXECUTIVE
HAS THE PHYSICAL CAPACITY TO PERFORM SUCH OBLIGATIONS OR DUTIES; OR


 


(IV)          HAS ENGAGED IN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT
TO ANY OF THE LIN COMPANIES OR ANY OF THEIR AFFILIATES OR SUBSIDIARIES.


 


(B)  BY THE LIN COMPANIES “WITHOUT CAUSE.”  THE LIN COMPANIES MAY TERMINATE THIS
AGREEMENT AND THE EMPLOYMENT OF EXECUTIVE HEREUNDER AT ANY TIME, IN PARENT’S
SOLE DISCRETION, FOR ANY REASON WHATSOEVER OR FOR NO REASON, WHICH TERMINATION
SHALL CONSTITUTE A TERMINATION “WITHOUT CAUSE.”


 


(C)  BY EXECUTIVE FOR GOOD REASON. EXECUTIVE MAY TERMINATE THIS AGREEMENT AND
HIS EMPLOYMENT HEREUNDER IN THE EVENT OF ANY OF THE FOLLOWING (EACH OF WHICH
SHALL CONSTITUTE “GOOD REASON”) AND THE LIN COMPANIES SHALL HAVE FAILED TO HAVE
REASONABLY REMEDIED SUCH CONDITION WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN
NOTICE FROM EXECUTIVE SETTING FORTH IN REASONABLE DETAIL THE CONDITION GIVING
RISE TO SUCH GOOD REASON:


 


(I)            EITHER OF THE LIN COMPANIES FAILS TO PERFORM ITS RESPECTIVE
OBLIGATIONS OR BREACHES ANY OF ITS COVENANTS OR WARRANTIES UNDER THIS AGREEMENT;


 


(II)           THE RELOCATION OF EXECUTIVE’S PRIMARY OFFICE TO A LOCATION THAT
IS MORE THAN THIRTY-FIVE (35) MILES FROM BOTH OF (A) THE COMPANY’S HEADQUARTERS
IN RHODE ISLAND, UNLESS SUCH OFFICE IS MOVED CLOSER TO EXECUTIVE’S PRIMARY
RESIDENCE AT THE TIME OF SUCH RELOCATION, AND (B) EXECUTIVE’S RESIDENCE AT THE
TIME OF SUCH RELOCATION; OR


 


(III)          THE BOARD OF PARENT OR THE BOARD OF DIRECTORS OF THE COMPANY
APPROVES, WITHOUT EXECUTIVE’S CONSENT OR FOR REASONS OTHER THAN THOSE SET FORTH
IN SECTION 8(A), (A) A REDUCTION IN EXECUTIVE’S BASE SALARY OR THE PERFORMANCE
BONUS AMOUNT, OR (B) THE ASSIGNMENT TO EXECUTIVE OF ANY DUTIES INCONSISTENT IN
ANY MATERIAL RESPECT WITH, OR EFFECT A MATERIAL DIMINUTION OF, EXECUTIVE’S
DUTIES, TITLES, OFFICES, OR RESPONSIBILITIES (INCLUDING DIRECT-REPORTING
RESPONSIBILITIES) WITH THE PARENT OR THE COMPANY, OR ANY DEMOTION OF EXECUTIVE
FROM, OR ANY FAILURE TO REELECT OR REAPPOINT EXECUTIVE TO ANY OF SUCH POSITIONS
(EXCEPT IN CONNECTION WITH THE TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR
DISABILITY OR CAUSE OR AS A RESULT OF

 

4

--------------------------------------------------------------------------------


 


EXECUTIVE’S DEATH); PROVIDED, HOWEVER, THAT WITH RESPECT TO THE FOREGOING CLAUSE
(B) IF SUBSEQUENT TO A CHANGE IN CONTROL (AS HEREINAFTER DEFINED IN SECTION 24),
EXECUTIVE MAINTAINS OVER THE BUSINESS OF THE COMPANY SUBSTANTIALLY THE SAME
AUTHORITY AND RESPONSIBILITY WITH RESPECT THERETO THAT HE HELD PRIOR TO SUCH
CHANGE IN CONTROL, THE REQUIREMENT THAT THE EXECUTIVE REPORT TO OFFICERS OR THE
BOARD OF PARENT COMPANIES, OR A CHANGE IN THE TITLE OF EXECUTIVE, SHALL NOT OF
ITSELF CONSTITUTE “GOOD REASON.”


 


(D)  BY EXECUTIVE WITHOUT GOOD REASON. EXECUTIVE MAY TERMINATE THIS AGREEMENT
AND HIS EMPLOYMENT HEREUNDER AT ANY TIME, FOR ANY REASON, UPON GIVING TO THE LIN
COMPANIES THIRTY (30) DAYS’ WRITTEN NOTICE OF TERMINATION OF THIS AGREEMENT AND
EXECUTIVE’S EMPLOYMENT HEREUNDER PURSUANT TO THIS SECTION 8(D) (“NOTICE OF
RESIGNATION”), DURING WHICH NOTICE PERIOD EXECUTIVE’S EMPLOYMENT AND PERFORMANCE
OF SERVICES WILL CONTINUE; PROVIDED, HOWEVER, THAT PARENT MAY, UPON NOTICE TO
EXECUTIVE AND WITHOUT REDUCING EXECUTIVE’S COMPENSATION DURING SUCH PERIOD,
EXCUSE EXECUTIVE FROM ANY OR ALL OF HIS DUTIES DURING SUCH PERIOD. THE EFFECTIVE
DATE OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL BE THE DATE
SPECIFIED IN THE NOTICE OF RESIGNATION DELIVERED IN ACCORDANCE WITH THIS
SECTION 8(D).


 


(E)  AUTOMATIC TERMINATION UPON DEATH OR DISABILITY. THIS AGREEMENT AND
EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE AUTOMATICALLY UPON THE DEATH OR
“TOTAL DISABILITY” OF EXECUTIVE. THE TERM “TOTAL DISABILITY” AS USED HEREIN
SHALL MEAN EXECUTIVE’S INABILITY, WITH OR WITHOUT REASONABLE ACCOMMODATIONS, TO
PERFORM THE DUTIES OF EXECUTIVE CONTEMPLATED BY SECTION 3 HEREOF FOR A PERIOD
OF, OR PERIODS AGGREGATING, SIX (6) MONTHS IN ANY TWELVE (12) MONTH PERIOD AS A
RESULT OF PHYSICAL OR MENTAL ILLNESS, LOSS OF LEGAL CAPACITY OR ANY OTHER CAUSE
BEYOND EXECUTIVE’S CONTROL, UNLESS EXECUTIVE IS GRANTED A LEAVE OF ABSENCE BY
THE BOARD OF PARENT. ALL DETERMINATIONS AS TO WHETHER EXECUTIVE HAS SUFFERED
TOTAL DISABILITY DUE TO PHYSICAL OR MENTAL ILLNESS, LOSS OF CAPACITY OR ANY
OTHER MEDICAL CAUSE SHALL BE MADE BY A PHYSICIAN WHO IS MUTUALLY AGREED UPON BY
EXECUTIVE AND A MAJORITY OF THE MEMBERS OF THE NOMINATING AND CORPORATE
GOVERNANCE COMMITTEE OF THE BOARD OF PARENT. EXECUTIVE AND THE LIN COMPANIES
HEREBY ACKNOWLEDGE THAT EXECUTIVE’S ABILITY TO PERFORM THE DUTIES SET FORTH IN
SECTION 3 HEREOF IS OF THE ESSENCE OF THIS AGREEMENT. TERMINATION UNDER THIS
SECTION 8(E) SHALL BE DEEMED TO BE EFFECTIVE (I) AS OF THE TIME OF EXECUTIVE’S
DEATH OR (II) IMMEDIATELY UPON DETERMINATION OF EXECUTIVE’S TOTAL DISABILITY, AS
DEFINED ABOVE, BY A PHYSICIAN MUTUALLY AGREEABLE TO EXECUTIVE AND THE BOARD OF
PARENT.


 


9.             SEVERANCE FOR TERMINATION WITHOUT CAUSE OR RESIGNATION WITH GOOD
REASON.


 


(A)  SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 9 SET FORTH BELOW,
SOLELY IN THE EVENT THAT THIS AGREEMENT AND EXECUTIVE’S EMPLOYMENT HEREUNDER IS
TERMINATED (Y) BY THE LIN COMPANIES WITHOUT CAUSE PURSUANT TO THE TERMS AND
SUBJECT TO THE CONDITIONS OF SECTION 8(B) HEREOF; OR (Z) BY EXECUTIVE WITH GOOD
REASON PURSUANT TO THE TERMS AND SUBJECT TO THE CONDITIONS OF
SECTION 8(C) HEREOF, THEN:


 


(I)            THE COMPANY SHALL PAY TO EXECUTIVE A SEVERANCE PAYMENT (THE
“SEVERANCE PAYMENT”) IN AN AMOUNT EQUAL TO THE SUM OF (A) EXECUTIVE’S BASE
SALARY IN EFFECT AT THE TIME OF SUCH TERMINATION AND (B) THE AGGREGATE AMOUNT,
IF ANY, OF THE PERFORMANCE BONUS MOST RECENTLY AWARDED TO EXECUTIVE PURSUANT TO
SECTION 5(B) PRIOR TO SUCH TERMINATION;

 

5

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, THAT IF SUCH TERMINATION OCCURS PRIOR TO THE AWARD OF
EXECUTIVE’S INITIAL PERFORMANCE BONUS UNDER THIS AGREEMENT (OR THE DETERMINATION
THAT NO SUCH AWARD SHALL BE MADE), THE PAYMENT UNDER THIS CLAUSE (B) SHALL BE
THE MAXIMUM APPLICABLE PERFORMANCE BONUS THAT WOULD OTHERWISE BE DUE HAD
EXECUTIVE REMAINED EMPLOYED WITH THE COMPANY. THE SEVERANCE PAYMENT SHALL BE DUE
AND PAYABLE IN TWENTY SIX (26) SUBSTANTIALLY EQUAL BI-WEEKLY PAYMENTS FOLLOWING
SUCH TERMINATION; PROVIDED, HOWEVER, THAT THE PAYMENT OF THE PORTION OF THE
SEVERANCE PAYMENT COMPRISED OF ANY PERFORMANCE BONUS BASED UPON THE
DETERMINATION OF THE ACHIEVEMENT OF CERTAIN RESULTS MAY BE DEFERRED AS NECESSARY
UNTIL THE COMPANY HAS MADE THE NECESSARY DETERMINATIONS.


 


(II)           IN ADDITION, DURING THE TWELVE-MONTH PERIOD FOLLOWING A
TERMINATION GIVING RISE TO THE SEVERANCE PAYMENT, THE COMPANY SHALL CONTINUE TO
PAY THE EMPLOYER’S NORMAL PORTION OF THE COSTS OF EXECUTIVE’S HEALTH AND DENTAL
INSURANCE PREMIUMS IN AN AMOUNT CONSISTENT WITH THAT PAID ON THE DATE OF
TERMINATION, PROVIDED THAT EXECUTIVE CHOOSES TO PARTICIPATE IN COBRA OR A
SIMILAR HEALTH INSURANCE CONTINUATION PROGRAM AND PROVIDES THE COMPANY WITH
PROOF OF SUCH PARTICIPATION. IF EXECUTIVE CHOOSES TO RECEIVE COBRA COVERAGE FROM
THE COMPANY’S GROUP HEALTH PLANS DURING THIS TWELVE-MONTH PERIOD, SUCH COVERAGE
SHALL COUNT TOWARD THE MAXIMUM COVERAGE PERIOD PERMITTED UNDER SUCH PLAN.


 


(B)  THE PAYMENT OF THE SEVERANCE PAYMENT AND THE PROVISION OF THE BENEFITS
DESCRIBED IN THIS SECTION 9 ARE EXPRESSLY CONTINGENT ON EXECUTIVE’S EXECUTION OF
A STANDARD SEVERANCE AND RELEASE AGREEMENT CONTAINING ONLY A RELEASE OF ANY AND
ALL CLAIMS BY HIM AGAINST THE LIN COMPANIES AND ALL PREDECESSORS, SUCCESSORS,
AFFILIATES AND SUBSIDIARIES THEREOF, EXCEPT FOR CLAIMS RELATING TO (I) THE
SEVERANCE PAYMENT AND OTHER POST-EMPLOYMENT PAYMENTS AND BENEFITS DUE PURSUANT
TO THE TERMS AND SUBJECT TO THE CONDITIONS OF THIS AGREEMENT; (II) CLAIMS FOR
BENEFITS UNDER THE EMPLOYEE BENEFIT PLANS OF THE LIN COMPANIES IN WHICH
EXECUTIVE PARTICIPATES, AND (III) CLAIMS FOR INDEMNIFICATION OR INSURANCE, IF
APPLICABLE, ARISING FOLLOWING HIS EMPLOYMENT. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, EMPLOYER RETAINS THE RIGHT TO TERMINATE THE
INITIATION OR CONTINUATION OF THE SEVERANCE PAYMENT AND OTHER BENEFITS DESCRIBED
IN THIS SECTION 9 AND TO RECOVER FROM EXECUTIVE ANY AND ALL AMOUNTS PREVIOUSLY
PAID (AS WELL AS TO PURSUE ANY OTHER REMEDIES AVAILABLE AT LAW OR IN EQUITY) IF
IT DISCOVERS THAT EXECUTIVE ENGAGED IN ANY FRAUD, THEFT, EMBEZZLEMENT, SERIOUS
OR SUBSTANTIAL MISCONDUCT MATERIALLY INJURING THE LIN COMPANIES’ REPUTATION, OR
GROSS NEGLIGENCE WHILE EMPLOYED BY THE COMPANY OR IF EXECUTIVE MATERIALLY
BREACHES THIS AGREEMENT, INCLUDING ANY BREACH BY EXECUTIVE OF HIS OBLIGATIONS
AND COVENANTS UNDER SECTIONS 10, 11, OR 12 HEREOF.


 


(C)  SUBJECT TO SUCH ADJUSTMENTS AS MAY BE NECESSARY IN ACCORDANCE WITH THE
PROVISO SET FORTH IN THE LAST SENTENCE OF SECTION 9(A)(I), ALL PAYMENTS MADE
UNDER THIS SECTION 9 SHALL BE MADE TO EXECUTIVE AT THE SAME INTERVAL AS PAYMENTS
OF SALARY WERE MADE TO EXECUTIVE IMMEDIATELY PRIOR TO TERMINATION.
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF
THE COMPANY DETERMINES THAT EXECUTIVE IS A “SPECIFIED EMPLOYEE” WITHIN THE
MEANING OF SECTION 409A(A)(2)(B)(I) OF THE CODE (AS HEREINAFTER DEFINED), OR ANY
SUCCESSOR THERETO OR AS SUCH MAY BE AMENDED HEREAFTER (“SECTION 409A”), THEN TO
THE EXTENT NECESSARY TO SATISFY THE REQUIREMENTS OF SECTION 409A, ANY PORTION OF
THE SEVERANCE COMPENSATION UNDER THIS SECTION 9 THAT SHALL CONSTITUTE DEFERRED
COMPENSATION WITHIN THE MEANING OF SECTION 409A SHALL NOT BE DUE AND PAYABLE TO
EXECUTIVE UNTIL THE DATE THAT IS SIX (6) MONTHS AFTER THE DATE OF TERMINATION,
IF NECESSARY TO AVOID TAX PENALTIES UNDER SECTION 409A. IN THE EVENT OF SUCH
DELAY IN

 

6

--------------------------------------------------------------------------------


 


PAYMENT, ON THE DAY FOLLOWING THE EXPIRATION OF SUCH SIX MONTH PERIOD EXECUTIVE
SHALL BE PAID THE DELAYED PORTION OF THE SEVERANCE COMPENSATION PLUS INTEREST
FOR THE PERIOD OF SUCH DELAY, WHICH INTEREST SHALL BE CALCULATED AT A RATE EQUAL
TO THE INTEREST RATE THEN EARNED BY THE LIN COMPANIES’ EXCESS CASH BALANCES ON
BANK DEPOSIT.


 


(D)  EXCEPT AS EXPRESSLY PROVIDED IN PARAGRAPH (A) ABOVE, UPON THE TERMINATION
OF THIS AGREEMENT AND EXECUTIVE’S EMPLOYMENT HEREUNDER (INCLUDING FOR CAUSE OR
WITHOUT GOOD REASON, OR UPON DEATH OR TOTAL DISABILITY PURSUANT, RESPECTIVELY,
TO SECTIONS 8(A), 8(D) AND 8(E)), EXECUTIVE SHALL NOT BE ENTITLED TO ANY
PAYMENTS HEREUNDER, OTHER THAN FOR ACCRUED OBLIGATIONS, WHICH THE COMPANY SHALL
PAY TO EXECUTIVE IN A LUMP SUM IMMEDIATELY FOLLOWING SUCH TERMINATION. FOR
PURPOSES OF THIS AGREEMENT, “ACCRUED OBLIGATIONS” SHALL MEAN THE SUM OF (I) ANY
PORTION OF EXECUTIVE’S ACCRUED BUT UNPAID BASE SALARY THROUGH THE DATE OF DEATH
OR TERMINATION OF EMPLOYMENT, AS THE CASE MAY BE; (II) ANY ACCRUED BUT UNPAID
VACATION OR EXPENSE REIMBURSEMENTS; (III) ANY THEN DECLARED BUT UNPAID
PERFORMANCE BONUS, AS APPLICABLE, WITH RESPECT TO THE FISCAL YEAR PRECEDING THE
FISCAL YEAR IN WHICH THE TERMINATION OCCURS; (IV) ANY (A) PERFORMANCE BONUS FOR
THE FISCAL YEAR IN WHICH THE TERMINATION OCCURS, AS APPLICABLE, PRO RATED FOR
SERVICE THROUGH THE DATE OF TERMINATION (AND, IF NOT DETERMINED AS OF THE DATE
OF TERMINATION, SUCH PAYMENT, IF ANY, TO BE DUE AND PAYABLE REASONABLY FOLLOWING
THE DETERMINATION OF SUCH AMOUNTS) OR (B) PERFORMANCE BONUS EARNED FOR THAT YEAR
IF TERMINATION OCCURS AT THE END OF THE YEAR BUT PRIOR TO PAYMENT; PROVIDED,
HOWEVER, EXECUTIVE SHALL RECEIVE NO PAYMENT UNDER (A) OR (B) UPON A TERMINATION
BY THE LIN COMPANIES FOR CAUSE; AND (V) ANY COMPENSATION PREVIOUSLY EARNED BUT
DEFERRED BY EXECUTIVE (TOGETHER WITH INTEREST, TO THE EXTENT AND IN THE MANNER
APPLICABLE PURSUANT TO TERMS AND SUBJECT TO THE CONDITIONS OF SECTION 9(C))
PRIOR TO THE DATE OF TERMINATION THAT HAS NOT YET BEEN PAID.


 


10.          NON-DISCLOSURE.


 


(A)  EXECUTIVE ACKNOWLEDGES THAT DURING THE PERIOD OF HIS EMPLOYMENT WITH THE
COMPANY DURING THE SERVICE PERIOD HE WILL HAVE, ACCESS TO TRADE SECRETS AND
OTHER CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE LIN COMPANIES AND THEIR
RESPECTIVE AFFILIATES AND SUBSIDIARIES (“CONFIDENTIAL INFORMATION”). EXECUTIVE
ACKNOWLEDGES THAT AS USED HEREIN, CONFIDENTIAL INFORMATION INCLUDES, BUT IS NOT
LIMITED TO, ALL METHODS, PROCESSES, TECHNIQUES, PRACTICES, PRICING INFORMATION,
BILLING HISTORIES, CUSTOMER LISTS OR REQUIREMENTS, EMPLOYEE LISTS, SALARY
INFORMATION, PERSONNEL MATTERS, FINANCIAL DATA, OPERATING RESULTS, PLANS,
CONTRACTUAL RELATIONSHIPS, PROJECTIONS FOR NEW BUSINESS OPPORTUNITIES FOR NEW OR
DEVELOPING BUSINESSES, RESEARCH, REPORTS, AND TECHNOLOGICAL INNOVATIONS IN ANY
STAGE OF DEVELOPMENT. CONFIDENTIAL INFORMATION ALSO INCLUDES, BUT IS NOT LIMITED
TO, ALL NOTES, RECORDS, SOFTWARE, DRAWINGS, HANDBOOKS, MANUALS, POLICIES,
CONTRACTS, MEMORANDA, SALES FILES, OR ANY OTHER DOCUMENTS GENERATED OR COMPILED
BY ANY EMPLOYEE OF THE LIN COMPANIES OR ANY OF ITS RESPECTIVE AFFILIATES OR
SUBSIDIARIES. NOTWITHSTANDING THE FOREGOING, CONFIDENTIAL INFORMATION SHALL NOT
INCLUDE ANY DATA OR INFORMATION THAT HAS BEEN VOLUNTARILY DISCLOSED TO THE
PUBLIC OR THE LIN COMPANIES’ RESPECTIVE COMPETITORS BY EITHER OF THE LIN
COMPANIES (EXCEPT WHERE SUCH PUBLIC DISCLOSURE HAS BEEN MADE BY EXECUTIVE OR
ANOTHER WITHOUT AUTHORIZATION) OR THAT HAS BEEN INDEPENDENTLY DEVELOPED AND
DISCLOSED BY OTHERS, OR THAT OTHERWISE ENTERS THE PUBLIC DOMAIN THROUGH LAWFUL
MEANS.

 

7

--------------------------------------------------------------------------------


 


(B)  EXECUTIVE AGREES THAT, BOTH DURING THE SERVICE PERIOD AND AFTER THE
TERMINATION OF HIS EMPLOYMENT HEREUNDER FOR ANY REASON, HE WILL USE HIS
REASONABLE BEST EFFORTS AND UTMOST DILIGENCE TO PRESERVE, PROTECT, AND PREVENT
THE DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION, AND THAT HE WILL NOT, EITHER
DIRECTLY OR INDIRECTLY, USE, MISAPPROPRIATE, DISCLOSE OR AID ANY OTHER PERSON IN
DISCLOSING SUCH CONFIDENTIAL INFORMATION, UNLESS DONE SO ON BEHALF OF THE LIN
COMPANIES OR TO THE EXTENT REQUIRED BY LAW.


 


(C)  ALL CONFIDENTIAL INFORMATION IS, AND SHALL REMAIN, THE EXCLUSIVE PROPERTY
OF THE LIN COMPANIES, AND EXECUTIVE HEREBY COVENANTS AND AGREES THAT HE SHALL
PROMPTLY RETURN ALL SUCH INFORMATION TO THE LIN COMPANIES UPON TERMINATION OF
THIS AGREEMENT OR AT ANY OTHER TIME WHEN REQUESTED BY THE LIN COMPANIES.


 


11.          NON-COMPETITION.


 


(A)  DURING THE SERVICE PERIOD AND FOR ONE (1) YEAR AFTER THE TERMINATION OF
THIS AGREEMENT FOR ANY REASON, WHETHER WITH OR WITHOUT CAUSE OR WHETHER UPON
RESIGNATION WITH OR WITHOUT GOOD REASON, EXECUTIVE SHALL NOT COMPETE (AS
HEREINAFTER DEFINED) WITH ANY MATERIAL BUSINESS THEN CONDUCTED BY THE LIN
COMPANIES OR THEIR RESPECTIVE AFFILIATES OR SUBSIDIARIES (COLLECTIVELY, “LIN”)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LIN COMPANIES; EXCEPT THAT,
NOTWITHSTANDING THIS SECTION 11, EXECUTIVE MAY PERFORM ANY DUTIES ON BEHALF OF
THE LIN COMPANIES AS THE BOARD OF PARENT SHALL APPROVE AND DIRECT. FOR PURPOSES
OF THIS AGREEMENT, THE TERM “COMPETE” SHALL MEAN ENGAGING IN A BUSINESS AS A
MORE THAN FIVE PERCENT (5%) STOCKHOLDER OR OTHER HOLDER OF A FIVE PERCENT (5%)
OR GREATER EQUITY INTEREST OF ANY PERSON (AS HEREINAFTER DEFINED IN SECTION 24)
(WHETHER DIRECT OR INDIRECT, INCLUDING THE RIGHT TO ACQUIRE SUCH PERCENTAGE
EQUITY INTEREST), AS AN EMPLOYEE, A PARTNER, AN AGENT, A CONSULTANT, OR ANY
OTHER INDIVIDUAL REPRESENTATIVE CAPACITY OF, TO OR FOR ANY PERSON, AS AN OFFICER
OF ANY PERSON, OR A MEMBER OF THE BOARD OF DIRECTORS, BOARD OF MANAGERS, OR
OTHER MANAGING BODY OF SUCH PERSON (UNLESS EXECUTIVE’S DUTIES, RESPONSIBILITIES,
AND ACTIVITIES, INCLUDING SUPERVISORY ACTIVITIES, FOR OR ON BEHALF OF SUCH
PERSON OR IN SUCH BUSINESS ARE NOT RELATED IN ANY WAY TO SUCH “COMPETITIVE”
ACTIVITY) IF IT INVOLVES:


 


(I)            OWNING OR MANAGING (AS DEFINED BELOW IN SECTION 24) ONE OR MORE
LOCAL TELEVISION STATIONS IN ANY DESIGNATED MARKET AREA IN WHICH THE COMPANY OR
ANY DIRECT OR INDIRECT SUBSIDIARY THEREOF (A “SUBSIDIARY”) OWNS OR MANAGES, ONE
OR MORE LOCAL TELEVISION STATIONS (THE “RESTRICTED MARKETS”); OR


 


(II)           RENDERING SERVICES OR ADVICE PERTAINING TO THE BUSINESS OR
OPERATION OF TELEVISION STATIONS IN A RESTRICTED MARKET, OR ON BEHALF OF, ANY
PERSON WHICH IS IN COMPETITION WITH THE COMPANY OR ANY OF ITS AFFILIATES OR
SUBSIDIARIES.


 


(B)  UPON AND SUBJECT TO REASONABLE NOTICE AND INFORMATION BEING PROVIDED TO THE
LIN COMPANIES BY EXECUTIVE PRIOR TO EXECUTIVE’S ENTERING INTO A POSITION OR
ASSOCIATION WHICH MAY CAUSE EXECUTIVE TO ENGAGE IN ACTIVITIES IN BREACH OF
PARAGRAPH (A) ABOVE, PARENT WILL CONDUCT A TIMELY REVIEW OF SUCH PROPOSED
POSITION OR ASSOCIATION AND NOTIFY EXECUTIVE IN WRITING REGARDING PARENT’S VIEW
AS TO WHETHER EXECUTIVE WILL THEREBY BREACH THE TERMS AND CONDITIONS OF
PARAGRAPH (A) ABOVE.

 

8

--------------------------------------------------------------------------------


 


12.          NON-SOLICITATION. EXECUTIVE AGREES THAT, DURING THE TWELVE (12)
MONTH PERIOD IMMEDIATELY FOLLOWING TERMINATION OF THIS AGREEMENT, FOR WHATEVER
REASON, WITH OR WITHOUT CAUSE OR WHETHER BY RESIGNATION WITH OR WITHOUT GOOD
REASON, EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY SOLICIT, INFLUENCE OR ENTICE,
OR ATTEMPT TO SOLICIT, INFLUENCE OR ENTICE, OR HIRE ANY EXECUTIVE, EMPLOYEE, OR
CONSULTANT OF LIN TO CEASE HIS RELATIONSHIP WITH LIN OR SOLICIT, INFLUENCE,
ENTICE OR IN ANY WAY DIVERT ANY CUSTOMER, DISTRIBUTOR, PARTNER, JOINT VENTURER
OR SUPPLIER OF LIN TO TERMINATE SUCH PERSON’S RELATIONSHIP WITH LIN, IN ORDER TO
BE EMPLOYED BY OR DO BUSINESS WITH A PERSON THAT COMPETES WITH THE LIN COMPANIES
OR WITH ANY OTHER ENTITY THAT DERIVES BENEFIT FROM THE PRODUCTION, MARKETING,
BROADCASTING OR OTHER DISTRIBUTION OR SYNDICATION OF PRODUCTS, SERVICES,
PROGRAMS OR OTHER CONTENT THAT COMPETE WITH PRODUCTS THEN PRODUCED OR SERVICES,
PROGRAMS OR OTHER CONTENT THEN BEING PROVIDED, MARKETED, BROADCAST, DISTRIBUTED
OR SYNDICATED BY LIN OR THE FEASIBILITY FOR PRODUCTION OF WHICH LIN IS THEN
ACTUALLY STUDYING OR IS PREPARING TO MARKET OR IS DEVELOPING; PROVIDED, HOWEVER,
THAT THIS SECTION 12 SHALL APPLY ONLY WITHIN THE GEOGRAPHIC AREA SET FORTH IN
SCHEDULE 12 HERETO.


 


13.          ACKNOWLEDGMENT OF RESTRICTIVE COVENANTS. EXECUTIVE ACKNOWLEDGES
THAT THE COVENANTS SPECIFIED IN SECTIONS 10, 11, 12, AND 15 HEREOF
(COLLECTIVELY, THE “PROTECTIVE PROVISIONS”) CONTAIN REASONABLE LIMITATIONS AS TO
TIME, GEOGRAPHIC AREA, AND SCOPE OF ACTIVITIES TO BE RESTRICTED AND THAT SUCH
PROMISES DO NOT IMPOSE A GREATER RESTRAINT ON EXECUTIVE THAN IS NECESSARY TO
PROTECT THE GOODWILL, CONFIDENTIAL INFORMATION, TRADE SECRETS, CUSTOMER AND
EMPLOYEE RELATIONS, AND OTHER LEGITIMATE BUSINESS INTERESTS OF THE LIN
COMPANIES. EXECUTIVE ALSO ACKNOWLEDGES AND AGREES THAT ANY VIOLATION OF THE
COVENANTS SET FORTH IN THE PROTECTIVE PROVISIONS WOULD BESTOW AN UNFAIR
COMPETITIVE ADVANTAGE UPON ANY PERSON, WHICH MIGHT BENEFIT FROM SUCH VIOLATION,
AND WOULD NECESSARILY RESULT IN SUBSTANTIAL AND IRREPARABLE DAMAGE AND LOSS TO
THE LIN COMPANIES.


 


14.          NO INCONSISTENT OBLIGATION. IN ORDER TO INDUCE THE LIN COMPANIES TO
ENTER INTO THIS AGREEMENT, EXECUTIVE REPRESENTS AND WARRANTS TO EACH OF THE LIN
COMPANIES THAT NEITHER THE EXECUTION NOR THE PERFORMANCE OF THIS AGREEMENT BY
EXECUTIVE WILL VIOLATE OR CONFLICT IN ANY WAY WITH ANY OTHER AGREEMENT TO WHICH
EXECUTIVE MAY BE BOUND, OR WITH ANY OTHER DUTIES IMPOSED UPON EXECUTIVE BY
CORPORATE OR OTHER STATUTORY OR COMMON LAW.


 


15.          INTELLECTUAL PROPERTY. EXECUTIVE AND THE LIN COMPANIES HEREBY
COVENANT AND AGREE THAT ALL INTELLECTUAL PROPERTY OF ANY KIND, WHETHER NOW OR
LATER CREATED, DEVELOPED OR PRODUCED, DEVELOPED BY EXECUTIVE, WHETHER DIRECTLY
OR INDIRECTLY, IN CONNECTION WITH SERVICES RENDERED BY EXECUTIVE FOR OR ON
BEHALF OF THE LIN COMPANIES, OR FROM THE USE OF PREMISES OR PROPERTY OWNED,
LEASED, LICENSED OR CONTRACTED FOR BY THE LIN COMPANIES, BOTH PRIOR TO AND
SUBSEQUENT TO THE DATE OF THIS AGREEMENT, OR OTHERWISE DEVELOPED BY EXECUTIVE
DURING THE SERVICE PERIOD WHICH IS IN ANY WAY RELATED TO THE COMPANY’S BUSINESS,
AS CONDUCTED OR PROPOSED TO BE CONDUCTED, SHALL BE THE PROPERTY OF THE COMPANY.
EXECUTIVE HEREBY ASSIGNS TO THE COMPANY ANY AND ALL RIGHTS AND INTERESTS HE NOW
HAS OR MAY HEREAFTER ACQUIRE IN AND TO SUCH INTELLECTUAL PROPERTY.


 


16.          NOTICE. FOR PURPOSES OF THIS AGREEMENT, NOTICES AND ALL OTHER
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN (A) ON THE DATE OF DELIVERY WHEN DELIVERED BY
HAND, (B) ON THE DATE OF TRANSMISSION WHEN SENT BY FACSIMILE TRANSMISSION DURING
NORMAL BUSINESS HOURS WITH TELEPHONE

 

9

--------------------------------------------------------------------------------


 


CONFIRMATION OF RECEIPT, (C) ONE DAY AFTER DISPATCH WHEN SENT BY REPUTABLE
OVERNIGHT COURIER MAINTAINING RECORDS OF RECEIPT, OR (D) THREE DAYS AFTER
DISPATCH WHEN SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, ALL ADDRESSED AS SET FORTH ON SCHEDULE 16 ATTACHED HERETO OR
TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING
IN ACCORDANCE HEREWITH, EXCEPT THAT NOTICES OF CHANGE OF ADDRESS SHALL BE
EFFECTIVE ONLY UPON RECEIPT.


 


17.          INJUNCTIVE RELIEF; CUMULATIVE RIGHTS. THE PARTIES AGREE THAT,
WITHOUT LIMITATION OF THE RIGHTS OF THE LIN COMPANIES WITH RESPECT TO ANY OTHER
BREACH OF THIS AGREEMENT, THE HARM TO EACH OF THE LIN COMPANIES ARISING FROM ANY
BREACH BY EXECUTIVE OF THE PROTECTIVE PROVISIONS COULD NOT ADEQUATELY BE
COMPENSATED FOR BY MONETARY DAMAGES, AND ACCORDINGLY EACH OF THE LIN COMPANIES
SHALL, IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO IT AT LAW OR IN EQUITY, BE
ENTITLED TO SEEK AND, IF SO ORDERED BY A COURT OF COMPETENT JURISDICTION,
OBTAIN, PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF AGAINST SUCH BREACH.
EXECUTIVE AGREES THAT THE VARIOUS PROVISIONS OF THIS AGREEMENT SHALL BE
CONSTRUED AS CUMULATIVE, AND NO ONE OF THEM IS EXCLUSIVE OF THE OTHER, OR
EXCLUSIVE OF ANY RIGHTS ALLOWED BY LAW.


 


18.          WITHHOLDING. ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, ALL PAYMENTS REQUIRED TO BE MADE BY THE COMPANY HEREUNDER TO
EXECUTIVE SHALL BE SUBJECT TO THE WITHHOLDING OF SUCH AMOUNTS RELATING TO TAXES
AS THE COMPANY MAY REASONABLY DETERMINE IT IS LEGALLY REQUIRED TO WITHHOLD
PURSUANT TO ANY APPLICABLE LAW OR REGULATION. IN LIEU OF WITHHOLDING SUCH
AMOUNTS, IN WHOLE OR IN PART, THE COMPANY MAY, IN ITS SOLE DISCRETION, ACCEPT
OTHER PROVISIONS FOR PAYMENT OF TAXES AND WITHHOLDINGS AS REQUIRED BY LAW,
PROVIDED IT IS SATISFIED THAT ALL REQUIREMENTS OF LAW AFFECTING ITS
RESPONSIBILITIES TO WITHHOLD HAVE BEEN SATISFIED.


 


19.          NO WAIVER. NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED
OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS AGREED TO IN
WRITING SIGNED BY EXECUTIVE AND SUCH OFFICER OR DIRECTOR AS MAY BE SPECIFICALLY
DESIGNATED BY THE COMPANY. NO WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY
BREACH BY THE OTHER PARTY HERETO OF ANY CONDITION OR PROVISION OF THIS AGREEMENT
TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF ANY SIMILAR OR
DISSIMILAR PROVISION OR CONDITION AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT
TIME. EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES, WHEREVER USED THE SINGULAR
SHALL INCLUDE THE PLURAL, THE PLURAL THE SINGULAR, THE USE OF ANY GENDER SHALL
BE APPLICABLE TO ALL GENDERS AND THE WORD “OR” IS USED IN THE INCLUSIVE SENSE.


 


20.          SEVERABILITY. IF ANY COVENANT OR PROVISION HEREOF IS DETERMINED TO
BE VOID OR UNENFORCEABLE IN WHOLE OR IN PART, IT SHALL NOT BE DEEMED TO AFFECT
OR IMPAIR THE INVALIDITY OF ANY OTHER COVENANT OR PROVISION, EACH OF WHICH IS
HEREBY DECLARED TO BE SEPARATE AND DISTINCT. IF ANY PROVISION OF THIS AGREEMENT
IS SO BROAD AS TO BE UNENFORCEABLE, SUCH PROVISION SHALL BE INTERPRETED TO BE
ONLY SO BROAD AS IS ENFORCEABLE. IF ANY PROVISION OF THIS AGREEMENT IS DECLARED
INVALID OR UNENFORCEABLE FOR ANY REASON OTHER THAN OVERBREADTH, THE OFFENDING
PROVISION WILL BE MODIFIED SO AS TO MAINTAIN THE ESSENTIAL BENEFITS OF THE
BARGAIN AMONG THE PARTIES HERETO TO THE MAXIMUM EXTENT POSSIBLE, CONSISTENT WITH
LAW AND PUBLIC POLICY.


 


21.          AMENDMENT. NO AMENDMENT, MODIFICATION, WAIVER, TERMINATION OR
DISCHARGE OF ANY PROVISION OF THIS AGREEMENT, OR CONSENT TO ANY DEPARTURE
THEREFROM BY EITHER PARTY HERETO, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE IN WRITING, SPECIFICALLY

 

10

--------------------------------------------------------------------------------


 


IDENTIFYING THIS AGREEMENT AND THE PROVISION INTENDED TO BE AMENDED, MODIFIED,
WAIVED, TERMINATED OR DISCHARGED AND SIGNED BY EACH OF THE LIN COMPANIES AND
EXECUTIVE, AND EACH SUCH AMENDMENT, MODIFICATION, WAIVER, TERMINATION OR
DISCHARGE SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH IT IS GIVEN. NO PROVISION OF THIS AGREEMENT SHALL BE VARIED,
CONTRADICTED OR EXPLAINED BY ANY ORAL AGREEMENT, COURSE OF DEALING OR
PERFORMANCE OR ANY OTHER MATTER NOT SET FORTH IN AN AGREEMENT IN WRITING AND
SIGNED BY EACH OF THE LIN COMPANIES AND EXECUTIVE.


 


22.          CHOICE OF LAW AND FORUM. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF RHODE ISLAND. EMPLOYEE
HEREBY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF RHODE ISLAND FOR ANY
ACTION ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT; (B) WAIVES ANY AND
ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE TO OBJECT TO JURISDICTION WITHIN
THE STATE OF RHODE ISLAND; AND (C) AGREES THAT FOR ANY CAUSE OF ACTION ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT, VENUE IS SOLELY PROPER IN ANY STATE
OR FEDERAL COURT WITHIN RHODE ISLAND.


 


23.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.


 


24.          CERTAIN DEFINITIONS. THE CAPITALIZED TERMS CONTAINED AND USED IN
THIS AGREEMENT WHICH ARE DEFINED BELOW SHALL HAVE THE RESPECTIVE MEANINGS
ASCRIBED TO THEM AS FOLLOWS:


 


(A)           “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:


 


(I)            ANY SALE, LEASE, EXCHANGE, OR OTHER TRANSFER (IN ONE TRANSACTION
OR SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
PARENT TO ANY PERSON OR GROUP OF RELATED PERSONS FOR PURPOSES OF
SECTION 13(D) OF THE EXCHANGE ACT, OTHER THAN ONE OR MORE MEMBERS OF THE
SHAREHOLDER GROUP;


 


(II)           A MAJORITY OF THE BOARD OF PARENT SHALL CONSIST OF PERSONS WHO
ARE NOT CONTINUING DIRECTORS;


 


(III)          THE ACQUISITION BY ANY PERSON OR GROUP (OTHER THAN (A) ONE OR
MORE MEMBERS OF THE SHAREHOLDER GROUP OR (B) WITH RESPECT TO A TRANSFEREE OF
SHARES OF CLASS C COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF PARENT, (1) ONE OR
MORE MEMBERS OF THE SHAREHOLDER GROUP OR (2) ANY PERSON APPROVED BY AN
AFFIRMATIVE VOTE OF NO LESS THAN TWO-THIRDS OF THE DISINTERESTED MEMBERS OF THE
BOARD OF PARENT) OF THE POWER, DIRECTLY OR INDIRECTLY, TO VOTE OR DIRECT THE
VOTING OF SECURITIES HAVING MORE THAN 50% OF THE ORDINARY VOTING POWER FOR THE
ELECTION OF DIRECTORS OF PARENT;


 


(IV)          THE ACQUISITION BY ANY PERSON OR GROUP OF SHARES OF THE CAPITAL
STOCK OF PARENT REPRESENTING IN THE AGGREGATE MORE THAN 40% OF THE ISSUED AND

 

11

--------------------------------------------------------------------------------


 


OUTSTANDING SHARES OF SUCH CAPITAL STOCK AND, AS OF THE TIME OF SUCH
ACQUISITION, NO OTHER PERSON OR GROUP HOLDS, IN THE AGGREGATE, A GREATER NUMBER
OF SUCH SHARES OF CAPITAL STOCK;


 


(V)           ANY SALE, LEASE, EXCHANGE, OR OTHER TRANSFER (IN ONE TRANSACTION
OR SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE COMPANY TO ANY PERSON OR GROUP OF RELATED PERSONS FOR PURPOSES OF
SECTION 13(D) OF THE EXCHANGE ACT, OTHER THAN TO (A) A WHOLLY-OWNED SUBSIDIARY
OF PARENT OR THE COMPANY OR (B) ONE OR MORE MEMBERS OF THE SHAREHOLDER GROUP; OR


 


(VI)          PARENT SHALL CEASE, WHETHER DIRECTLY OR INDIRECTLY THROUGH ONE OR
MORE WHOLLY-OWNED SUBSIDIARIES, TO HAVE THE POWER TO VOTE OR DIRECT THE VOTING
OF SECURITIES HAVING MORE THAN 50% OF THE ORDINARY VOTING POWER FOR THE ELECTION
OF DIRECTORS OF THE COMPANY.


 


(B)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND THE REGULATIONS OR OTHER GUIDELINES OF GENERAL APPLICABILITY PROMULGATED
THEREUNDER.


 


(C)           “CONTINUING DIRECTORS” SHALL MEAN ANY PERSON WHO (I) WAS A MEMBER
OF THE BOARD OF PARENT ON THE APPOINTMENT DATE, (II) IS THEREAFTER NOMINATED FOR
ELECTION OR ELECTED TO THE BOARD OF PARENT WITH THE AFFIRMATIVE VOTE OF A
MAJORITY OF THE CONTINUING DIRECTORS WHO ARE MEMBERS OF SUCH BOARD OF PARENT AT
THE TIME OF SUCH NOMINATION OR ELECTION, OR (III) IS A MEMBER  OF THE BOARD OF
PARENT AND ALSO A MEMBER OF THE SHAREHOLDER GROUP.


 


(D)           “GROUP” MEANS ANY GROUP OF RELATED PERSONS FOR PURPOSES OF
SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(E)           “MANAGE” (OR “MANAGING”) MEANS WITH RESPECT TO THE BUSINESS OR
OPERATION OF A TELEVISION STATION, (I) THE PROVISION OF MANAGEMENT SERVICES,
(II) THE RIGHT TO PROGRAM, OR SELECT A SUBSTANTIAL PORTION OF THE PROGRAMMING
OF, SUCH STATION, INCLUDING THROUGH A LOCAL MARKETING AGREEMENT, TIME BROKERAGE
AGREEMENT, JOINT SALES AGREEMENT, SHARED SERVICES AGREEMENT, OR OTHER SIMILAR
AGREEMENTS (COLLECTIVELY, A “SERVICES AGREEMENT”), OR (III) THE SALE OF, OR THE
RIGHT TO SELL, THE ADVERTISING OF SUCH STATION THROUGH A SERVICES AGREEMENT.


 


(F)            “PERSON” SHALL MEAN AN INDIVIDUAL, A CORPORATION, LIMITED
LIABILITY COMPANY, A PARTNERSHIP, AN ASSOCIATION, A TRUST OR ANY OTHER ENTITY OR
ORGANIZATION, INCLUDING ANY OTHER FORM OF BUSINESS ENTITY OR ANY GOVERNMENT OR
POLITICAL SUBDIVISION OR AN AGENCY OR INSTRUMENTALITY THEREOF.


 


(G)           “SHAREHOLDER GROUP” SHALL MEAN HM CAPITAL PARTNERS, LLC, AND ANY
PERSON CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH IT.


 


25.          INTERPRETATION. THE HEADINGS IN THIS AGREEMENT ARE INSERTED FOR
CONVENIENCE ONLY AND SHALL NOT CONSTITUTE A PART HEREOF. EXCEPT WHERE THE
CONTEXT REQUIRES OTHERWISE, WHENEVER USED IN THIS AGREEMENT, THE SINGULAR
INCLUDES THE PLURAL, THE PLURAL INCLUDES THE SINGULAR, THE USE OF ANY GENDER IS
APPLICABLE TO ALL GENDERS AND THE WORD “OR” HAS THE INCLUSIVE MEANING
REPRESENTED BY THE PHRASE “AND/OR.”  THE WORDS “INCLUDE” AND “INCLUDING” AND
VARIATIONS THEREOF, SHALL NOT BE DEEMED TO BE TERMS OF LIMITATION, BUT RATHER
SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  A REFERENCE
IN THIS AGREEMENT TO A SECTION,

 

12

--------------------------------------------------------------------------------


 


PARAGRAPH, EXHIBIT OR SCHEDULE IS TO THE REFERENCED SECTION, PARAGRAPH,
EXHIBIT OR SCHEDULE OF THIS AGREEMENT. THE WORDING OF THIS AGREEMENT SHALL BE
DEEMED TO BE THE WORDING MUTUALLY CHOSEN BY THE PARTIES AND NO RULE OF STRICT
CONSTRUCTION SHALL BE APPLIED AGAINST ANY PARTY. UNLESS EXPRESSLY PROVIDED
OTHERWISE, ALL DOLLAR FIGURES IN THIS AGREEMENT ARE IN THE CURRENCY OF THE
UNITED STATES OF AMERICA.


 


26.          SURVIVAL. THE EXPIRATION OR TERMINATION OF THIS AGREEMENT SHALL NOT
RELIEVE ANY PARTY OF ANY OBLIGATIONS THAT MAY HAVE ACCRUED HEREUNDER PRIOR TO
SUCH EXPIRATION OR TERMINATION. THE PROVISIONS OF SECTIONS 9, 10, 11, 12, 13,
15, 16, 17, 18, 19, AND 20 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS
AGREEMENT EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN SUCH SECTIONS.


 


27.          ASSIGNMENT. THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE LIN COMPANIES AND EACH OF ITS
RESPECTIVE SUCCESSORS AND ASSIGNS. NOTWITHSTANDING THE FOREGOING OR ANYTHING TO
THE CONTRARY CONTAINED HEREIN, THIS AGREEMENT MAY NOT BE ASSIGNED BY THE LIN
COMPANIES WITHOUT EXECUTIVE’S PRIOR WRITTEN CONSENT UNLESS THE LIN COMPANIES
RETAIN JOINT AND SEVERAL LIABILITY WITH ANY OF THE LIN COMPANIES’ ASSIGNEE FOR
THE FINANCIAL OBLIGATIONS UNDER THIS AGREEMENT. THIS AGREEMENT MAY NOT BE
ASSIGNED, IN WHOLE OR IN PART, BY EXECUTIVE WITHOUT THE WRITTEN CONSENT OF EACH
OF THE LIN COMPANIES.


 


28.          INDEMNIFICATION. AT ALL TIMES DURING AND AFTER THE SERVICE PERIOD
THE LIN COMPANIES SHALL INDEMNIFY EXECUTIVE PURSUANT TO THE TERMS AND SUBJECT TO
THE CONDITIONS OF THE CERTIFICATE OF INCORPORATION AND BYLAWS, RESPECTIVELY, OF
EACH OF THE LIN COMPANIES, AS SUCH ARE IN EFFECT AS OF THE APPOINTMENT DATE.
EXECUTIVE SHALL HAVE THE BENEFIT OF CONTINUING DIRECTORS’ AND OFFICERS’
INSURANCE COVERAGE AT LEVELS NO LESS FAVORABLE THAN THOSE IN EFFECT FROM TIME TO
TIME FOR MEMBERS OF THE BOARD OF PARENT AND THE BOARD OF DIRECTORS OF THE
COMPANY AND OTHER MEMBERS OF THE LIN COMPANIES’ SENIOR MANAGEMENT.


 


29.          RELOCATION MATTERS. THE COMPANY SHALL REIMBURSE EXECUTIVE FOR ALL
REASONABLE TEMPORARY HOUSING EXPENSES INCURRED BY EXECUTIVE PRIOR TO HIS TAKING
OCCUPANCY OF PERMANENT HOUSING FACILITIES FOR A PERIOD NOT TO EXCEED NINE
(9) MONTHS FROM THE APPOINTMENT DATE. THE COMPANY SHALL REIMBURSE EXECUTIVE FOR
ALL REASONABLE AND CUSTOMARY MOVING EXPENSES INCURRED BY EXECUTIVE IN CONNECTION
WITH HIS RELOCATION TO THE PROVIDENCE, RHODE ISLAND AREA AS CONTEMPLATED BY THIS
AGREEMENT. THE COMPANY SHALL ALSO REIMBURSE EXECUTIVE FOR ALL REASONABLE AND
CUSTOMARY CLOSING COSTS INCURRED BY EXECUTIVE IN CONNECTION WITH THE SALE OF HIS
NEW JERSEY RESIDENCE AND THE PURCHASE OF HIS RHODE ISLAND RESIDENCE. THE
REIMBURSEMENT CONTEMPLATED HEREBY SHALL BE MADE BY THE COMPANY REASONABLY
PROMPTLY FOLLOWING SUBMISSION BY EXECUTIVE OF REASONABLE DOCUMENTATION OF SUCH
EXPENSES.


 


30.          COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. EACH PARTY HERETO WILL
RECEIVE BY DELIVERY OR BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION A DUPLICATE
ORIGINAL OF THE AGREEMENT EXECUTED BY EACH PARTY, AND EACH PARTY AGREES THAT THE
DELIVERY OF THE AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION WILL BE
DEEMED TO BE AN ORIGINAL OF THE AGREEMENT SO TRANSMITTED.

 

13

--------------------------------------------------------------------------------


 


31.          ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR ORAL OR WRITTEN AGREEMENTS, COMMITMENTS OR UNDERSTANDINGS
WITH RESPECT TO THE MATTERS PROVIDED FOR HEREIN.


 


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS.]

 

14

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATE FIRST
ABOVE WRITTEN.

 

 

EXECUTIVE:

 

 

 

 

 

/s/ RICHARD J. SCHMAELING

 

RICHARD J. SCHMAELING

 

 

 

 

 

LIN TV CORP.

 

 

 

 

 

By:

/s/ Vincent Sadusky

 

 

Vincent Sadusky

 

 

President and CEO

 

 

 

 

 

LIN TELEVISION CORPORATION

 

 

 

 

 

By:

/s/ Vincent Sadusky

 

 

Vincent Sadusky

 

 

President and CEO

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 12

 

Geographic Scope of Non-Solicitation

 

The geographic scope to which Section 12 shall apply shall be defined as all
markets in the United States of America.

 

--------------------------------------------------------------------------------


 

Schedule 16

 

Notices

 

If to Executive:

To the address as shall most currently appear on the records of the Company

 

 

If to the LIN Companies:

LIN Television Corporation

 

4 Richmond Square, Suite 200

 

Providence, RI 02906

 

Attn: General Counsel

 

Fax: (401) 454-2817

 

--------------------------------------------------------------------------------


 

Exhibit 5(b)

 

Budget-Based Objectives

 

--------------------------------------------------------------------------------


 

Schmaeling Bonus Matrix for 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Bonus

 

150,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of Annual

 

75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Bonus at 100% achievement

 

112,500

 

 

Percentage:

 

 

 

Revenue

 

 

 

94.0%

 

95.0%

 

96.0%

 

97.0%

 

98.0%

 

99.0%

 

100.0%

 

101.0%

 

102.0%

 

103.0%

 

104.0%

 

105.0%

 

EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

89.0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

0

%

90.0

%

0

%

25.0

%

30.0

%

35.0

%

40.0

%

45.0

%

50.0

%

55.0

%

60.0

%

65.0

%

70.0

%

75.0

%

91.0

%

0

%

28.8

%

34.0

%

39.3

%

44.5

%

49.8

%

55.0

%

60.3

%

65.5

%

70.8

%

76.0

%

81.3

%

92.0

%

0

%

32.5

%

38.0

%

43.5

%

49.0

%

54.5

%

60.0

%

65.5

%

71.0

%

76.5

%

82.0

%

87.5

%

93.0

%

0

%

36.3

%

42.0

%

47.8

%

53.5

%

59.3

%

65.0

%

70.8

%

76.5

%

82.3

%

88.0

%

93.8

%

94.0

%

0

%

40.0

%

46.0

%

52.0

%

58.0

%

64.0

%

70.0

%

76.0

%

82.0

%

88.0

%

94.0

%

100.0

%

95.0

%

0

%

43.8

%

50.0

%

56.3

%

62.5

%

68.8

%

75.0

%

81.3

%

87.5

%

93.8

%

100.0

%

106.3

%

96.0

%

0

%

47.5

%

54.0

%

60.5

%

67.0

%

73.5

%

80.0

%

86.5

%

93.0

%

99.5

%

106.0

%

112.5

%

97.0

%

0

%

51.3

%

58.0

%

64.8

%

71.5

%

78.3

%

85.0

%

91.8

%

98.5

%

105.3

%

112.0

%

118.8

%

98.0

%

0

%

55.0

%

62.0

%

69.0

%

76.0

%

83.0

%

90.0

%

97.0

%

104.0

%

111.0

%

118.0

%

125.0

%

99.0

%

0

%

58.8

%

66.0

%

73.3

%

80.5

%

87.8

%

95.0

%

102.3

%

109.5

%

116.8

%

124.0

%

131.3

%

100.0

%

0

%

62.5

%

70.0

%

77.5

%

85.0

%

92.5

%

100.0

%

107.5

%

115.0

%

122.5

%

130.0

%

137.5

%

101.0

%

0

%

66.3

%

74.0

%

81.8

%

89.5

%

97.3

%

105.0

%

112.8

%

120.5

%

128.3

%

136.0

%

143.8

%

102.0

%

0

%

70.0

%

78.0

%

86.0

%

94.0

%

102.0

%

110.0

%

118.0

%

126.0

%

134.0

%

142.0

%

150.0

%

103.0

%

0

%

73.8

%

82.0

%

90.3

%

98.5

%

106.8

%

115.0

%

123.3

%

131.5

%

139.8

%

148.0

%

156.3

%

104.0

%

0

%

77.5

%

86.0

%

94.5

%

103.0

%

111.5

%

120.0

%

128.5

%

137.0

%

145.5

%

154.0

%

162.5

%

105.0

%

0

%

81.3

%

90.0

%

98.8

%

107.5

%

116.3

%

125.0

%

133.8

%

142.5

%

151.3

%

160.0

%

168.8

%

106.0

%

0

%

85.0

%

94.0

%

103.0

%

112.0

%

121.0

%

130.0

%

139.0

%

148.0

%

157.0

%

166.0

%

175.0

%

107.0

%

0

%

88.8

%

98.0

%

107.3

%

116.5

%

125.8

%

135.0

%

144.3

%

153.5

%

162.8

%

172.0

%

181.3

%

108.0

%

0

%

92.5

%

102.0

%

111.5

%

121.0

%

130.5

%

140.0

%

149.5

%

159.0

%

168.5

%

178.0

%

187.5

%

109.0

%

0

%

96.3

%

106.0

%

115.8

%

125.5

%

135.3

%

145.0

%

154.8

%

164.5

%

174.3

%

184.0

%

193.8

%

110.0

%

0

%

100.0

%

110.0

%

120.0

%

130.0

%

140.0

%

150.0

%

160.0

%

170.0

%

180.0

%

190.0

%

200.0

%

 

Dollars:

 

 

 

Revenue

 

 

 

94.0%

 

95.0%

 

96.0%

 

97.0%

 

98.0%

 

99.0%

 

100.0%

 

101.0%

 

102.0%

 

103.0%

 

104.0%

 

105.0%

 

EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

89.0

%

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

90.0

%

—

 

28,125

 

33,750

 

39,375

 

45,000

 

50,625

 

56,250

 

61,875

 

67,500

 

73,125

 

78,750

 

84,375

 

91.0

%

—

 

32,344

 

38,250

 

44,156

 

50,063

 

55,969

 

61,875

 

67,781

 

73,688

 

79,594

 

85,500

 

91,406

 

92.0

%

—

 

36,563

 

42,750

 

48,938

 

55,125

 

61,313

 

67,500

 

73,688

 

79,875

 

86,063

 

92,250

 

98,438

 

93.0

%

—

 

40,781

 

47,250

 

53,719

 

60,188

 

66,656

 

73,125

 

79,594

 

86,063

 

92,531

 

99,000

 

105,469

 

94.0

%

—

 

45,000

 

51,750

 

58,500

 

65,250

 

72,000

 

78,750

 

85,500

 

92,250

 

99,000

 

105,750

 

112,500

 

95.0

%

—

 

49,219

 

56,250

 

63,281

 

70,313

 

77,344

 

84,375

 

91,406

 

98,438

 

105,469

 

112,500

 

119,531

 

96.0

%

—

 

53,438

 

60,750

 

68,063

 

75,375

 

82,688

 

90,000

 

97,313

 

104,625

 

111,938

 

119,250

 

126,563

 

97.0

%

—

 

57,656

 

65,250

 

72,844

 

80,438

 

88,031

 

95,625

 

103,219

 

110,813

 

118,406

 

126,000

 

133,594

 

98.0

%

—

 

61,875

 

69,750

 

77,625

 

85,500

 

93,375

 

101,250

 

109,125

 

117,000

 

124,875

 

132,750

 

140,625

 

99.0

%

—

 

66,094

 

74,250

 

82,406

 

90,563

 

98,719

 

106,875

 

115,031

 

123,188

 

131,344

 

139,500

 

147,656

 

100.0

%

—

 

70,313

 

78,750

 

87,188

 

95,625

 

104,063

 

112,500

 

120,938

 

129,375

 

137,813

 

146,250

 

154,688

 

101.0

%

—

 

74,531

 

83,250

 

91,969

 

100,688

 

109,406

 

118,125

 

126,844

 

135,563

 

144,281

 

153,000

 

161,719

 

102.0

%

—

 

78,750

 

87,750

 

96,750

 

105,750

 

114,750

 

123,750

 

132,750

 

141,750

 

150,750

 

159,750

 

168,750

 

103.0

%

—

 

82,969

 

92,250

 

101,531

 

110,813

 

120,094

 

129,375

 

138,656

 

147,938

 

157,219

 

166,500

 

175,781

 

104.0

%

—

 

87,188

 

96,750

 

106,313

 

115,875

 

125,438

 

135,000

 

144,563

 

154,125

 

163,688

 

173,250

 

182,813

 

105.0

%

—

 

91,406

 

101,250

 

111,094

 

120,938

 

130,781

 

140,625

 

150,469

 

160,313

 

170,156

 

180,000

 

189,844

 

106.0

%

—

 

95,625

 

105,750

 

115,875

 

126,000

 

136,125

 

146,250

 

156,375

 

166,500

 

176,625

 

186,750

 

196,875

 

107.0

%

—

 

99,844

 

110,250

 

120,656

 

131,063

 

141,469

 

151,875

 

162,281

 

172,688

 

183,094

 

193,500

 

203,906

 

108.0

%

—

 

104,063

 

114,750

 

125,438

 

136,125

 

146,813

 

157,500

 

168,188

 

178,875

 

189,563

 

200,250

 

210,938

 

109.0

%

—

 

108,281

 

119,250

 

130,219

 

141,188

 

152,156

 

163,125

 

174,094

 

185,063

 

196,031

 

207,000

 

217,969

 

110.0

%

—

 

112,500

 

123,750

 

135,000

 

146,250

 

157,500

 

168,750

 

180,000

 

191,250

 

202,500

 

213,750

 

225,000

 

 

--------------------------------------------------------------------------------